Name: Commission Regulation (EC) No 1844/98 of 27 August 1998 determining estimated production of unginned cotton for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: economic policy;  Europe;  plant product;  production;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities28. 8. 98 L 240/3 COMMISSION REGULATION (EC) No 1844/98 of 27 August 1998 determining estimated production of unginned cotton for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton as last amended by Council Regulation (EC) No 1553/95 (1), Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 (2) laying down general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81, as last amended by Regulation (EC) No 1419/ 98 (3), and in particular Article 8 thereof, Whereas Article 8 of Regulation (EC) No 1554/95 requires estimated production of cotton to be determined from crop estimates before 1 October of each marketing year; whereas on the basis of the data available the production estimate for the 1998/99 marketing year should be as indicated below; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year estimated production of unginned cotton is Ã¯ £ § 1 150 000 tonnes for Greece, Ã¯ £ § 361 915 tonnes for Spain, Ã¯ £ § 120 tonnes for other Member States. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 148, 30. 6. 1995, p. 45. (2) OJ L 148, 30. 6. 1995, p. 48. (3) OJ L 190, 4. 7. 1998, p. 4.